DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s claim set filed 1/31/2019 is under consideration. Claims 1-18 remain pending and are being considered on their merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alattar (2012, Dissertations and Theses (Open Access), Paper 905; reference U) in view of Choate (U.S.PGPUB 2007/0231877; reference A). 
Regarding claim 1 step (a), Alattar teaches a method for making a fertilizer comprising inorganic components, including inorganic phosphate and ammonium, by providing a fermenting tank (bioreactor), fibrous lignocellulosic (fermentation medium), and teaches that bacterial and fungal species are also present in the fermentation (see pages 13, 26, 38, 57-58 and 65). Regarding claim 1 step (b), Alattar teaches fermenting the substrates and forming a leachate Clostridium (see page 26). Regarding claim 9, Alattar teaches the microaerobic fermentation was set up nine times (see page 13). Regarding claims 10-21, Alattar teaches monitoring the chemical composition of the leachate prior to collecting it, and Alattar teaches collecting the black soldier fly larvae treated leachate for analysis that includes pH, chemical oxygen demand, organic acids and alcohols (see pages 14-15 and 29). Regarding claim 13, Alattar teaches collecting portions of the leachate when the pH is about 3.4-4.0 (see Figure 2.2 on page 18). Regarding claims 14-15, Alattar teaches black soldier fly larvae were incubated in storage containers (bioreactors) with the leachate (the leachate is an additive) (see page 29). Regarding claims 15-16, Alattar teaches leachate is rich in organic acids and alcohols, organic nitrogen, small sugars and polysaccharides (see page 26). Regarding claim 18, Alattar teaches leachates naturally contain a suite of bacterial and fungal species (see page 26). Regarding claim 17, it is noted that this claim does not require that the selected option of “suboptimal culture condition” is “nutrient 
Alattar does not teach the microorganisms include Lactobacillus (claim 1) or that the black soldier fly larvae were cultured with the leachate for 10-20 days (claim 5). Alattar is silent as to if the leachate was removed from the bioreactor at the point when fermentation became inefficient (claim 12).
Regarding claim 1, Choate teaches that along with bacterial from the genus Clostridium (Alattar’s taught bacteria) that bacterial from the genus Clostridium are also useful in fermentation methods of making fertilizer (see paragraphs [0064]-[0067]). 
It would have been obvious to combine Alattar Choate to include Lactobacillus in Alattar’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in including Lactobacillus in Alattar’s method because Choate teaches that it is useful in methods of making fertilizers. The skilled artisan would have been motivated to include Lactobacillus in Alattar’s method because Choate teaches that it is related to Alattar’s taught bacteria, Clostridium and can be used with it.
	Regarding claim 5, the selection of a concentration of a 10-20 day culture periods would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the leachate composition can be optimized by adjusting the time which organisms are cultured on it. Alattar teaches the culturing for 9 days in one assay, but duration of culturing is result effective as changes in duration affect the biochemical composition of the leachate (for example see Figure 3.3 on page 36). A holding of obviousness over the claimed range is therefore clearly required.
A person of ordinary skill in the art would have had a reasonable expectation of success in culturing the larvae with the leachate for 10-20 days, and repeating the culturing of larvae with leachate because Alattar teaches culture times can be varied and teaches duplicating culture steps. The skilled artisan would have been motivated to culture the larvae with the leachate for 
Alattar is silent as to if the leachate was removed from the bioreactor at the point when fermentation became inefficient. First it is noted that the term inefficient is broad. Additionally, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' time of removing leachate differs, and if so to what extent, from the times of removing leachate discussed in Alattar.  Alattar teaches the leachate was removed from the bioreactor at several different time points, and that various measurements were taken to analyze the fermentation process. The cited art taken as a whole demonstrates a reasonable probability that the times of removing leachate of the prior art is either identical or sufficiently similar to the claimed time of removing leachate that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653